DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the Amendment filed on 12/15/2021.  Claims 1, 5, 10, 14, 18, and 21 have been amended.  Claims 2, 11, and 19 have been previously cancelled.  Claims 1, 3-5, 7-10, 12-14, 16-18, 20, 21, and 23 are currently pending.
Claim Rejections - 35 USC § 101
Claims 1, 3-10, 12-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative claim 1 recites (additional limitations crossed out):
A method for mobile advertising within a given area, the method comprising:
accessing, from a map database, information for a given area,
determining pedestrian location information based on a historical pedestrian flow and a real-time pedestrian flow derived from real-time traffic information and point of interest information, wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time;
determining, from the map database information, a 
identifying, based at least in part on statistical information associated with a point of interest in the given area, at least one demographic characteristic;
determining, based at least in part on a position of a mobile robot relative to a location of one or more other mobile robots, a display location containing at least one target pedestrian satisfying the at least one demographic characteristic within the given area for the mobile robot to display a mobile message; 


The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of an advertising activity.  That is, other than reciting the mobile message as being provided by a “mobile robot”, and the steps being performed by an “apparatus comprising at least one processor and at least one non-transitory memory” or a “non-transitory computer-readable storage medium” (independent claims 10 and 18, respectively) nothing in the claim elements precludes the steps from described as an advertising activity since the claims describe the analysis of pedestrian location and characteristics to determine a location to display an advertisement to pedestrians.  A simple analog example of the claimed invention would be assigning a human to a corner of an intersection that is known to be busy so that they may hand out flyers to women.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising/marketing activity, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  Accordingly, the claim recite an abstract idea.
Independent claims 10 and 18 feature limitations similar to those of claim 1, and therefore also recite the same abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps.  These additional elements are recited at a high level of generality (see at least  directing the mobile robot… .  However, this is merely insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “mobile robot”, an “apparatus for determining a location of a mobile advertisement robot, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions” (Claim 10), and a “computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein” (Claim 18) to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the element of directing the mobile robot… (i.e. transmission of instructions) does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The Examiner further takes Official Notice that communicating instructions to a robot is a well understood, routine and conventional function.  Simple examples 
Claims 3-5 and 7-9 are dependent on claim 1, and include all the limitations of claim 1.  Claims 12-14, and 16-17 are dependent on claim 10, and include all the limitations of claim 10.  Claims 20, 21, and 23 are dependent on claim 18, and include all the limitations of claim 18.  Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 17, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji (US 10,556,349) in view of McCormack (US 10,311,451), Choi (US 2011/0098874), and Taveira (US 9,552,736).
Regarding claim 1, Alduaiji discloses a method for mobile advertising within a given area, the method comprising:
determining, pedestrian location information based on a historical pedestrian flo and a real-time pedestrian flow derived from real-time traffic information and point of interest information.  Alduaiji discloses a system checking historical data about a 
Alduaiji does not fully disclose wherein the pedestrian flow information is related to an amount and characteristics of people in the given area at a given time.  Alduaiji does disclose historical data about the crowdedness (i.e. amount of people) at a location.  However, Alduaiji does not disclose the inclusion of characteristics of people in the given area.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the historical data of Alduaiji to include demographic information as taught by McCormack since it would allow for the providing of targeted advertising for a present demographic of pedestrians (Col. 1, Lines 46-51).
Alduaiji does not explicitly disclose identifying, based at least in part on statistical information associated with a point of interest in the given area, at least one demographic characteristic.  McCormack teaches a system that counts the number of pedestrians passing through a defined space over a time interval, and determining demographic information relating to said pedestrians (Col. 1, Lines 5-10; Col. 2, Lines 31-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the historical data of Alduaiji to include demographic information as taught by McCormack since it would allow for the providing of targeted advertising for a present demographic of pedestrians (Col. 1, Lines 46-51).
Alduaiji does not disclose: 
accessing from a map database, information for a given area
Determining, from the map database information, a digital map of walkways
Choi teaches a system wherein a map navigation map is created using a map database (See at least Abstract, Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for navigation of a robot (Claim 1).
Alduaiji also partially discloses:
 determining, based at least in part on a position of a mobile robot relative to a location of one or more other robots, a display location containing at least one target pedestrian satisfying the at least one demographic characteristic within the given area for the robot to display a mobile message; and
providing, to the mobile robot, advertisement information associated with the at least one demographic characteristic for display in the mobile message provided by the mobile robot to at least one of the one or more pedestrians in the display location
Alduaiji discloses a system that determines that a mobile robot will display an advertisement at a location (i.e. determined location) based at least on historical data about the crowdedness at the location (Fig. 30; Col. 13, Lines 24-30), wherein the advertisement is targeted based in part on location (Col. 7, Lines 34-45), as well as finding a crowded location using sensors to detect locations crowded with people (Fig. 31; Col. 13, Lines 31-37).  The Examiner asserts that a “characteristic” may merely be being present in a particular area.  However, Alduaiji does not determine the location at least based on a position of a mobile robot relative to a location of one or more other mobile robots.  Taveira teaches a system that may warrant a temporary flight restriction 
Alduaiji does not disclose directing the mobile robot to approach the at least one target pedestrian using the digital map of walkways.    Choi teaches a system wherein a navigational control unit instructs a robot drive unit to drive a robot based on a user command signal received from a client terminal, a “target control velocity” (i.e. functionality), and map creation information (i.e. digital map of walkways) (see at least Paras. [0026]-[0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji to utilize the teachings of Choi since it would allow for the navigation of a robot (Claim 1).  
Claims 10 and 18 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 9 Alduaiji discloses the method according to claim 1 further comprising causing the transmission of the mobile message to the at least one target pedestrian of the one or more pedestrians in the display location.  
Claims 17 and 23 feature limitations similar to those of claim 9, and are therefore rejected using the same rationale. 

Claims 3, 4, 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Bauman (US 2017/0178179).
Regarding claim 3, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising altering the mobile message based on an interaction by at least one of the one or more pedestrians in the display location.  Bauman teaches a system that modifies an aspect of an advertisement based on a user interaction (Para. [0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to modify an advertisement based on a user interaction as taught by Bauman since the initial advertisement may not be relevant to the user (Para. [0004]).
Claims 12 and 20 feature limitations similar to those of claim 3, and are therefore rejected using the same rationale.
Regarding claim 4, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising collecting data based on one or more interactions with at least one of the one or more pedestrians.  
Claims 13 features limitations similar to those of claim 4, and are therefore rejected using the same rationale.

Claims 5, 7, 14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Eckhoff (US 2011/0150298)
Regarding claim 5, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 wherein the at least one demographic characteristic of the at least one target pedestrian in the display location used to determine the advertisement information to be provided includes at least one of gender, age, height, or weight.  Eckhoff discloses identifying characteristics of an individual that include an age or gender, and displaying content based on the characteristic (Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to provide ads based on identified characteristics as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that providing ads based on identified characteristics would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claims 14 and 21 feature limitations similar to those of claim 5, and are therefore rejected using the same rationale
Regarding claim 7, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising selecting the at least one target pedestrian of the one or more pedestrians to display the mobile message based on at least one of facial recognition or gesture recognition.  Eckhoff teaches providing a display to an individual based on identified characteristics of the individual, wherein the characteristic is identified via facial recognition (Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Alduaiji, McCormack, Choi, and Taveira to utilize facial recognition as taught by Eckhoff since they both share characteristics and capabilities, namely, they are both directed to the providing of advertisements.  Further, one of ordinary skill in the art would have recognized that utilizing facial recognition would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Eckhoff would have resulted in an improved system that would allow for a more specific targeting of advertisements.
Claim 16 features limitations similar to those of claim 7, and are therefore rejected using the same rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alduaiji in view of McCormack, Choi, and Taveira, and in further view of Terzian (US 2018/0300746)
Regarding claim 8, Alduaiji, McCormack, Choi, and Taveira do not disclose the method according to Claim 1 further comprising interacting with one or more additional robots to provide one or more mobile messages to more than one display location.  Terzian teaches a system that controls self-driving vehicles featuring advertisements in several locations (See at least Paras. [0029], [0031], [0089]).  It would have been obvious to one of ordinary skill in the 
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are not directed to an abstract idea.  The Examiner respectfully disagrees.  MPEP 2106.04 (a) indicates that Certain Methods of Organizing Human Activity includes “advertising, marketing or sales activities or behaviors” which the rejection above indicates that the claims are directed to.  The Applicant’s very own claim language states at least “providing, to the mobile robot, advertisement information associated with the at least one demographic characteristic…”.  The claims are clearly directed to an advertising activity.  Therefore, the claims do indeed fall within “Certain Methods of Organizing Human Activity”.
Applicant argues that the claims are integrated into a practical application.  Applicant alleges that the claims are “integrated into the practical application of directing a mobile robot to approach at least one target pedestrian and provide a mobile message”.  The Examiner respectfully disagrees.  Utilizing a generically recited computer to direct a robot to provide a message to a target pedestrian is not a technical improvement.  The functioning capabilities of any involved computing elements remain unchanged.  If anything, the claims merely provide an improvement to a business method, as they merely relate to the providing of targeted advertisements via a particular medium based on particular data.  
Applicant argues that “the claim as a whole is more than a drafting effort designed monopolize the judicial exception”. The Examiner respectfully disagrees. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). The computers or processors recited in the claims are not particular in any way, other than that a particular abstract idea is being implemented using them. The instant claims do not require any specialized hardware. The instant claims recite only computer elements that are described at a high level of generality. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. The Supreme Court has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one.    
Applicant’s arguments regarding Berkheimer are not persuasive, as Examiner indeed provided evidence that the limitations were conventional.  As stated above, “Further, the element of directing the mobile robot … (i.e. transmission of instructions) does not amount to significantly more than the judicial exception because it is a well understood, routine and conventional function as evidenced by Symantec which featured receiving or transmitting data over a network.  The Examiner further takes Official Notice that communicating instructions to a robot is a well understood, routine and conventional function.  Simple examples may be found in remote control cars, or Computer Numerical Control (CNC) machining. The performance of conventional functions by generic computers does not provide an inventive concept.” (emphasis added)  Similar language was also used in the previous Office Action.  The Examiner has indeed provided evidence that the limitation is conventional since it equates to the Symantec.  Applicant has merely focused on the “Official Notice” portion of the rejection, and argued that the Office Action has not provided evidentiary support.  The Examiner points to the Berkheimer Memo itself, which states:
A. Formulating Rejections: In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
4. A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). Procedures for taking official notice and addressing an applicant's challenge to official notice are discussed in MPEP § 2144.03.  (pages 3-4)
Therefore, it is readily apparent that the additional limitations beyond the judicial exception are well-understood, routine, and conventional.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive, as evidenced by the body of the modified rejections above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681